Notice of Pre-AIA  or AIA  Status
This action is responsive to applicants filing of an RCE with amendments and arguments on 02/19/2021. Applicant should be advised that a new examiner has been assigned to the application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is noted that two independent and distinct 103 rejections are entered below.
Claims 1, 4, 7, 16, 18 and 22-35 are pending. Claims 22-35 are new claims.  Claims 2-3, 5-6, 8-15, 17 and 19-21 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, 16, 18 and 22-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Moreover, comments by applicant (See remarks) refer to conversations with others regarding material in the specification, to which this current action should make clear in light of the prior art, that no such representations are made herein. Rather, the evidence presented below in specificity demonstrates the reasons applicants arguments for allowance of the claims are not persuasive.  The prior art rejection of Cragun in view of Faenger is also removed, as is the rejection of Cragen in view of Faenger in view of Lee. A new 112 rejection is added in light of the amendment and the prior 112 rejection is also removed and considered moot. However, the double patenting rejection, has changed in light of the amendment and a new grounds is 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As amended claim 4, refers to both claim 1 and 22 as depending therefrom. While claims 7, 16 and 18 have been amended to depend from claim 22, claim 4 has not been correctly annotated. The examiner cannot guess as to the true dependency of claim 4 as it is clear an equal determination can be made that applicant desired either 1 or 22 or given the discrepancy even another claim dependency. Therefore, claim 4 claim is considered indefinite for not specifically pointing out and limiting the specific prior claim. (See MPEP 2173.02, 2173.06 (ii).  


Double Patenting
4. 		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 22 and 7 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/209,871 in view of Good et. al. U.S. Publication No. 20030156124 published Aug. 21, 2003, in view of Paolino et al. “Framy- Visualizing Spatial Query Results on Mobile Interfaces”, Nov. 2007. 

The following table illustrates the differences in the present claims and claim 1 of the 871’ patent.
Present application claims 22 + 7
Patent Claim 10/209,871 (hereinafter 871’
22.    (New) A method comprising: {inherently performed by processor}
displaying a content page in a content display window, wherein at least one of length and width of the content page exceeds the size of the content display window; 
displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of part of the content page that is outside the corresponding comer of the content display window; and

in response to detecting a user operation that moves the content page relative to the content display window, changing each of the indicators to reflect the current size of part of the content page that is outside the corresponding comer of the content display window.

 wherein the content page is divided by a horizontal central line and a vertical central line of the content display window into four sections, and wherein the size of each of the indicators indicates the size of part of the corresponding section that is outside the corresponding comer of the content display window, 
wherein the shape of each of the indicators is the same as the shape of part of the corresponding section that is outside the content display, 
and wherein, in response to detecting a user operation that moves the content page relative to the content display window, the shape of each of the indicators changes to reflect the current shape of part of the corresponding section that is outside the content display window.


1. A method comprising: 
displaying, by one or more processor, a content page in a content display window, wherein at least one of length and width of the content page exceeds a size of the content display window; 
displaying, by the one or more processor, indicators located at four corners within a perimeter defining the content display window, wherein each of the indicators indicates a size of part of the content page that is outside a corresponding corner of the content display window; 
and in response to detecting a user operation that moves the content page relative to the content display window, changing, by the one or more processor, each of the indicators to reflect a current size of part of the content page that is outside the corresponding corner of the content display window, 
wherein the content page is divided by a horizontal central line and a vertical central line of the content display window into four sections, and wherein a size of each of the indicators indicates a size of the corresponding section of the content page that is outside the corresponding corner of the content display window, 
wherein a shape of each of the indicators is the same as a shape of the corresponding section of the content page that is outside the corresponding corner of the content display window.

The main differences between claim 22 and 7 and claim 1 of 871’ patent are the patented claim includes a processor for executing the method and broadly claims that when in response to user direction the size of an indicator changes, to which the rejection outlines a change in shape would 

    PNG
    media_image1.png
    529
    1210
    media_image1.png
    Greyscale

As shown in Paolino, Fig. 5 (Page 182-183) the screen is divided into regions and the framed area represents the actual display screen over a map being larger than the smaller screen. The right middle region having the darkest color yellow reflects the most banks off-screen in that region of the map. In the north cornice, of the corner indicator, a slightly less shade of yellow indicates slightly fewer banks in that direction. 
. 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1, 4, 7, 16, 18 and 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over Good et. al. U.S. Publication No. 20030156124 published Aug. 21, 2003 , in view of Paolino et al. “Framy- Visualizing Spatial Query Results on Mobile Interfaces”, Nov. 2007 and in further view of Zellweger et al. “City Lights: Contextual Views in Minimal Space”, Jan. 3, 2003.
Terms:
	Content display window – (Spec 23) a content display window has the same size as a touch screen of a mobile device or the content window is the window of an application such as a browser, editor or navigation application. 
	Content page – is a displayed page that exceeds the length and width of the content display window and can contain a web page, picture, table or map (Spec 23, 40). 
	Indicators - (Spec 26-27) indicators can be rectangles of different sizes or indicators indicate size of a corresponding section that is outside of the content display window where size is reflects by at least one of color, size and shape. A larger shape can be a deeper color or can be a number. Shapes can be circle, square or rectangle (Spec. 30). 
	User operation -  (Spec 34-36) is an operation on one of multiple scroll bars or slide, pinch in, pinch out; drag with a mouse causing zoom operations, or “any other user operations that cause the content page to move relative to the content display window”. 
Therefore, for the rejection below, the intrinsic information above is used as a basis to interpret the claims according to MPEP 2111. The claims are interpreted as to the plain meaning of said terms in the claim according to one of ordinary skill in the art prior to the effective date of the invention in a consistent manner as that has been defined in the specification unless the applicant has provided a specific definition of said term. Here, none of the terms have been defined as X=Y in the specification. Rather, each of the terms have been defined in a broad manner without specifically claiming constraints on size or shape or user input types, example. For the sake of the rejection below, as to the “user operation” the skilled artisan prior to the effective date of the operation would understand in the art that various input devices and controls can operate to move a window (e.g. mouse, gaze, touch, head movement, sound, etc.) and the claims do not specifically preclude alternative inputs. Thus, “user operation” will be interpreted as an action of some type on the interface to move the window. A content page is interpreted as simply some form of content representable and displayable information or on a display or other media of any type and said page dimension, per the claims needs only to be larger than the content display window. Moreover, the content display window within said content page also can display any type of content or an application in a window and needs to be smaller in dimensions than the content page. Finally, the indicators indicate size corresponding in some manner to content not displayed in content display window that exists outside of the content display window, where said indicators can visually be represented as one of color, size and shape. 
     With respect to Independent claims 1, 22 and 25, Good teaches a method comprising:
Displaying a content page in a content display window, wherein at least one of length and width of the content page exceeds the size of the content display window (See Para 42, displayed workspace 200 (content page) containing viewed space 220. Alternatively, space 600 as content page and 610 as the viewed space (content display window). Area 610 is a window, as described by window border 630. Clearly (para 43-45)  Good teaches the far or outer limit regions may not be displayed or displayed in another color with the focus on the clipped region 220 (See also Para 14-15, 63) or in another layer outside the populated space 240. 

    PNG
    media_image2.png
    618
    1021
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    633
    860
    media_image3.png
    Greyscale

As shown the content page or workspace has a length and width exceeding the viewed space or window 610. 
displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of part of the content page that is outside the corresponding comer of the content display window (See fig. 9, 12 and 16 below, with various corner indicators).

    PNG
    media_image4.png
    626
    717
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    580
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    612
    680
    media_image6.png
    Greyscale

	As shown above and disclosed in Good, indicators are used in various ways (Para 15, 41). Good teaches indicators can be one of color that reflect size of the object and distance. Different colors indicate different size objects and distances (Para 43). Good teaches the indicators can reflect characteristics of the content not in the window with one of size, shape, distance and scale. Indicators can also reflect clusters of size (Para 56). Good teaches the indicators can grow in size based on user preference or time spent on an object (Para 630). In figure 6 above, the indicators can be at the corner but show different colors based on distance from the window border (Para 71). Fig 7, includes size indicators directly on the border in addition to the color (Para 72). In figure 8, the indicators of far objects indicate size but are displayed on the outer portion of the border while close objects are displayed on the inner portion of the border. However, fig. 8 now provides a number in the corner to indicate the number of objects off of the corners (Para 73). But in fig. 9, all four corners have indicators of content and are colored based on distance but also show figure 9 an indicator of size. Fig. 10 shows where the movement of the window changes the displayed objects outside of the window with corners consistently indicating content outside of the windows along with size indicators connected to the corner. As shown in figure 12, the indicator 1300 provides both size and color and number of objects outside the space (Para 77). As shown in figure 16-17, when objects are moved outside the view space by perhaps another or the user when moving the object from inside to outside, the border flashes to indicate a collision with an object outside the border. Modification of the border 
in response to detecting a user operation that moves the content page relative to the content display window, changing each of the indicators or the size of the indicator to reflect the current size of part of the content page that is outside the corresponding comer of the content display window, wherein the displaying indicators located at four comers of the content display window includes displaying the indicators within a perimeter defining the content display window.

    PNG
    media_image7.png
    562
    798
    media_image7.png
    Greyscale

Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing workspaces or zooming or panning the workspace view to another workspace, or as shown in fig. 10, window 3 is partially off-screen and outside the workspace area, thus the user would need to move the workspace view to reposition the space 1120 to view all of the surrounding objects (Para 48, panned workspace) and in response then content surrounding window 1120 would appear on the display. 

While Good shows a transitional window (content display window) in successively viewed areas when the window is moved from area 1100 to 1110 to 1120, causes changes to the objects, which would also reflect a change in the underlying content page movement (e.g. map repositioning), Good does not indicate alternative forms of user input to move said window. Good also suggests that visual properties of the indicators can change when the allocated increased in size, shape and texture of the objects outside the window change (Para 60). Good suggests that off screen event can cause the indicators to be transient and causing the indicators to swell or to increase in size. However, the reliance on Paolino and Zellweger is to show how one of ordinary skill in the art would interpret the claimed user interaction can be a pan or zoom event via a drag input to cause the window to move and redisplay said border indicators as its moved and also where indicators can have a variety of properties such as size, color and shape displayed on a border as well as existence and distance from the focus region. 

Good makes clear that the use of conventional techniques of peripheral awareness using the overview and detail and fisheye are used to show views of parts of a space while other parts of a space are distorted or reduced in detail. Moreover, through the use of scrollbars, both horizontal and vertical a user can perceive the size of the current view relative to the overall space. Finally Good states the need to provide peripheral awareness so as to provide indicators to a user as they navigate a hierarchy. Paolino makes mention of the very same techniques (Page 176).Thus, the skilled artisan prior to the effective date of the invention having two years of computer experience in the graphical arts, per Good, would understand that visual emphasis of objects that provide or make the user aware of their virtual scroll locations in a space larger than the display is a technique common in fisheye user interfaces. Paolino is an example of said peripheral awareness suggested in Good. The difference in Paolino and Good is that size is a function of 

    PNG
    media_image1.png
    529
    1210
    media_image1.png
    Greyscale



    PNG
    media_image8.png
    492
    1113
    media_image8.png
    Greyscale


Further as shown, when the user moves in on map (fig. 7) page 184, the interface can actually indicate two levels of objects in color of purple and brown. The interface here indicates hotels and banks within a given region. The value changes with the user movement about the display in real time. (Page 184-185)

    PNG
    media_image9.png
    803
    982
    media_image9.png
    Greyscale

Paolino expressly discloses that the coloring indicators provide the user with spatial awareness to understand the location of objects off-screen (page 185, conclusions and future work). By using the aggregation function the query can show both count of objects and distance to the objects and where a larger number of cornices and divisions can be used to display different sets of data to the user. Thus, the combination of Goods focus space with Paolino focus region would allow for color and size of objects to be displayed dynamically when the user moves the window via a variety of input devices via the pan and zoom features. 

Alternatively, Zellweger is a similar fish eye technique user interface, as suggested in Good that discloses directional indicators where said indicators of objects can be displayed with information comprising: “awareness (existence);  identification awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and interaction—abstract information (history, degree of interest, …).” (col. 1, page 2, city lights).  The purpose of the city lights is to make the user aware of objects off-screen (col. 1, page 1). By providing a compact representation on the border of a window, including the corners a directional indicator can be provided that also indicates size of content. 

    PNG
    media_image10.png
    655
    851
    media_image10.png
    Greyscale

 Zellweger teaches the user interface provides a directional awareness and targeted navigation to said objects (col. 2 page 1). Zellweger teaches providing orthographic and radial projections to show unseen objects on the borders and indicates distance using color (page 2 col. 1). Zellweger teaches conveying size of the unseen objects with lines equal to the width and height of the object and can use different layers of transparency for overlapped objects. Zellweger also teaches the border when hovered over can provide additional information about the indicated object (page 2, col. 2). Zellweger teaches animation can be used to convey additional information about unseen objects and can show direction of unseen objects by using lights on the borders (indicator) (col. 1, page 2). Zellweger also teaches using corner objects to project unseen objects at the corner (col.1, page 2). Zellweger teaches during pan navigation both size and distance of an unseen object can be conveyed to the user (col.1, page 2). The combination of Zellweger with Good and Paolino is suggested in Zellweger where Zellweger suggests displaying various forms of information about unseen objects such as awareness, identification, navigation and interaction thereby providing awareness of said objects.  
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Paolino and Zellweger in front of them to specifically modify the transient awareness—existence; identification—physical properties (size, color, shape, …),
informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

With respect to dependent claim 4, Good teaches the method wherein the size of each of the indicators indicates the size of part of the corresponding section that is outside the corresponding comer of the content display window, wherein the shape of each of the indicators is the same as the 
With respect to dependent claim 7, as indicated in the above discussion Good in view of Paolino in view of Zellweger teaches each element of claim 22.  
Good expressly teaches a method wherein the shape of each of the indicators is the same as the shape of part of the corresponding section that is outside the content display, and wherein, in response to detecting a user operation that moves the content page relative to the content display window, the shape of each of the indicators changes to reflect the current shape of part of the corresponding section that is outside the content display window (See figure 10). As shown in Good, the user can move the window to different location in the space, where as shown in window location 2, the indicators on the borders have corresponding shape of the content outside of that region. As also shown in window location 3, similar indicators are shown albeit different content is indicated given change in the window position. In the alternative, Paolino expressly shows where size of the content and direction of content can be indicated by color on the border of the frame and as the window is moved the real time indicators change. Moreover in the alternative,  as indicated in the rejection of claim 1 and 22, Zellweger suggests indicators can possess a property of size and location of the content for the express purposes of providing awareness to the user. 
Nonetheless, Good does not specifically teach 
wherein the content page is divided by a horizontal central line and a vertical central line of the content display window into four sections, and wherein the size of each of the indicators indicates the size of part of the corresponding section that is outside the corresponding comer of the content display window:


    PNG
    media_image11.png
    455
    583
    media_image11.png
    Greyscale

As also shown in Paolino, Fig. 5 (Page 182-183) the screen is divided into regions and the framed area represents the actual display screen over a map being larger than the smaller screen. The right middle region having the darkest color yellow reflects the most banks off-screen in that region of the map. In the north cornice, of the corner indicator, a slightly less shade of yellow indicates slightly fewer banks in that direction. Thus, Paolino indicates size by color contrasting between regions. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Paolino and Zellweger in front of them to specifically modify the transient window of Good with the window of Paolino to show a divided region interface with horizontal and vertical lines. The motivation to combine Paolino with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

With respect to dependent claim 16, Good teaches the method wherein the displaying indicators located at four comers of the content display window includes displaying the indicators within a perimeter defining the content display window, wherein a shape of each of the indicators is the same as a shape of the corresponding section of the content page that is outside the corresponding comer of the content display window. (See Good fig 9, 12 and 16, the perimeter of the window includes indicators reflective of size of the objects on the border and corner correspond to the size and are the same shape as the content off-screen. In the alternative, Zellweger expressly 
With respect to dependent claim 18, Good teaches the method changing, each of the indicators, and wherein a size of each of the indicators indicates a size of the corresponding section of the content page that is outside the corresponding comer of the content display window, wherein a shape of each of the indicators is the same as a shape of the corresponding section of the content page that is outside the corresponding comer of the content display window (See fig. 9, 12 and 16). Good shows Para 48, that the user can move the workspace by panning (user operation) which would cause (fig 10 window 3) to reveal more of the off workspace or content page content  and adjust as the content page is panned the indicators on the perimeter of area 3, in a consistent manner as when the user moved the area 1100 to 1110 and to 1120 where indicators moved to reflect content in the space. Therefore, Good shows wherein in response to detecting a user operation that moves the content page relative to the content display window then indicating size changes. 
In the alternative, Paolino teaches allowing the user to adjust spatial location on the map in a MAPGIS, thus changing the content page (page 179) for a specific locality. Once the locality is then set and changes to the map are made (e.g. changing from displaying Sidney to displaying higher level southern Australia or another town close to Sidney), the frame can indicate the off-screen objects relative to the search query. In this instance Paolino shows searching for banks and hotels. As also shown in figure 5, locations within the city of Sidney have been chosen by the user via adjusting the content page because they are searching specific map regions to get a directional find on the closest bank or were the most banks or hotels are located. Further in the alternative,  Zellweger teaches Thus, the combination of the user adjusting the content page in Paolino by adjusting locality will change the content page and Goods indicators provide a user interface that can indicate off-screen objects in a variety of ways assisting the user in finding and navigating large workspaces. 
awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

dependent claim 23, Good teaches the method wherein the part of the content page that is outside the corresponding comer of the content display window is undisplayed (Para 8, 43, content indicators may not be indicated and populated space  or peripheral space is generally not visible). 
With respect to dependent claim 24, Good teaches the method wherein the content display window is displayed on a mobile device display, and wherein the part of the content page that is outside the corresponding comer of the content display window is not displayed on the mobile device display, wherein the displaying indicators located at four comers of the content display window includes displaying the indicators within a perimeter defining the content display window. (Para 8, 43, content indicators may not be indicated and populated space  or peripheral space is generally not visible and as shown in Fig. 9, 12 and 16, the content indicators that are located off-screen are displayed along the perimeter of the viewed space or space 220, 610, 1100, 1110, 1120). In the alternative, Paolino and Zellweger also teach fish eye design that comprise focus regions that do not display the content outside the mobile device screen boundaries or window boundaries.

With respect to dependent claim 26, Good teaches the method wherein the displaying includes displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of the content page area defining the content page that extends outside the corresponding comer of the content display window; and in response to detecting a user operation that moves the content page relative to the content display window, changing a size of each of the indicators so that the indicators indicate the current size of the content page area that extends outside the corresponding comer of the content display window. (See Good fig 9, 12 and 16, the perimeter of the window includes indicators reflective of size of the objects on the border and corner correspond to the size and are the same shape as the content off-screen. Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Paolino and Zellweger in front of them to specifically modify the transient window of Good with the window of Paolino to show indicators at the perimeter that correspond to content off screen while the window is moving. The motivation to combine Paolino with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Paolino is an example of a teaching that expressly indicates awareness on the periphery of window so as to provide the user with indicators that adjust in real time indicating a directional value to the desired object off-screen (example 2, p 183) and also to visualize the awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   


With respect to dependent claims 27-28, as indicated in the above discussion Good in view of Paolino in view of Zellweger teaches each element of claim 25.  
Good expressly teaches a method wherein the shape of each of the indicators is the same as the shape of part of the corresponding section that is outside the content display, and wherein, in response to detecting a user operation that moves the content page relative to the content display window, the shape of each of the indicators changes to reflect the current shape of part of the corresponding section that is outside the content display window (See figure 10). As shown in Good, the user can move the window to different location in the space, where as shown in window location 2, the indicators on the borders have corresponding shape of the content outside of that region. As also shown in window location 3, similar indicators are shown albeit different content is indicated given change in the window position. Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays 
Zellweger teaches the user interface provides a directional awareness and targeted navigation to said objects (col. 2 page 1). Zellweger teaches providing orthographic and radial projections to show unseen objects on the borders and indicates distance using color (page 2 col. 1). Zellweger teaches conveying size of the unseen objects with lines equal to the width and height of the object and can use different layers of transparency for overlapped objects. Zellweger also teaches the border when hovered over can provide additional information about the indicated object (page 2, col. 2). Zellweger teaches animation can be used to convey additional information about unseen objects and can show direction of unseen objects by using lights on the borders (indicator) (col. 1, page 2). Zellweger also teaches using corner objects to project unseen objects at the corner (col.1, page 2). Zellweger teaches during pan navigation both size and distance of an unseen object can be conveyed to the user (col.1, page 2). The combination of Zellweger with Good and Paolino is suggested in Zellweger where Zellweger suggests displaying various forms of information about unseen objects such as awareness, identification, navigation and interaction thereby providing awareness of said objects.  
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Paolino and Zellweger in front of them to specifically modify the transient window of Good with the window of Paolino to show that as the user moves a window the borders of awareness—existence; identification—physical properties (size, color, shape, …),
informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   
With respect to dependent claim 29, Good teaches the method wherein the shape of each of the indicators is the same as the shape of part of the corresponding section that is outside the content display, and wherein, in response to the detecting the user operation that moves the content page relative to the content display window, changing the shape of the indicator so that the indicator indicates the current shape of part of the corresponding section that is outside the content display window. (See Good fig 9, 12 and 16, the perimeter of the window includes indicators reflective of size Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing workspaces or zooming or panning the workspace view to another workspace, or as shown in fig. 10, window 3 is partially off-screen and outside the workspace area, thus the user would need to move the workspace view to reposition the space 1120 to view all of the surrounding objects (Para 48, panned workspace) and in response then content surrounding window 1120 would appear on the display. By moving area that is partially off-screen (window position 3, fig. 10) the objects not in the current workspace would become viewable Zellweger teaches the user interface provides a directional awareness and targeted navigation to said objects (col. 2 page 1). Zellweger teaches providing orthographic and radial projections to show unseen objects on the borders and indicates distance using color (page 2 col. 1). Zellweger teaches conveying size of the unseen objects with lines equal to the width and height of the object and can use different layers of transparency for overlapped objects. Zellweger also teaches the border when hovered over can provide additional information about the indicated object (page 2, col. 2). Zellweger teaches animation can be used to convey additional information about unseen objects and can show direction of unseen objects by using lights on the borders (indicator) (col. 1, page 2). Zellweger also teaches using corner 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Paolino and Zellweger in front of them to specifically modify the transient window of Good with the window of Paolino to show that as the user moves a window the borders of the window can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine Paolino with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Paolino is an example of a teaching that expressly indicates awareness on the periphery of window so as to provide the user with indicators that adjust in real time indicating a directional value to the desired object off-screen (example 2, p 183) and also to visualize the count and distance of objects off-screen thereby assisting the user to understand which direction to navigate with hints on the edge of the screen (page 176,185) while the window is moved (page 183). Further motivation to combine Zellweger with Good and Paolino comes from Zellweger as teaching a peripheral awareness fisheye frame similarly suggested in Good and where said indicators on the side of the window provide contextual information to visualize large workspaces that include unseen objects comprising properties of identification awareness—existence; identification—physical properties (size, color, shape, …),
informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering 

With respect to dependent claim 30, Good teaches the method wherein the indicator indicates the size of an area region of the content page outside the comer of the content display window that is delimited by a perimeter of the content display window and a perimeter edge of the content page. (See fig. 9, and 16, where the boundaries of the visual area corner and the workspace corner appear to have boundaries and as the upper left corner indicator reflects two objects between the corner of content display window and corner of workspace. As does the upper right, lower right and lower left.)
With respect to dependent claim 31, Good teaches the method wherein the content page area that extends outside the comer of the content display window is undisplayed on an electronic device display that is currently displaying the content display window (See Good Para 8 and 43, the objects cannot be displayed and generally the area outside the visual space is not displayed.)
With respect to dependent claim 32, Good teaches the method wherein the content page area that extends outside the comer of the content display window is delimited by a perimeter edge of the content page. (See figure 1 and 2, the workspace 100 has a boundary).
With respect to dependent claim 33, Good teaches the method wherein the indicator is displayed within a perimeter defining the content display window (See fig.2, 9, 12 and 16 where good shows the indicators on the visual display region border or perimeter (e.g. content display window). 
With respect to dependent claim 34, Good teaches the method wherein the displaying includes displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of the content page area defining the content page that extends outside the corresponding comer of the content display window; (See Para 42, displayed workspace 200 (content page) containing viewed space 220. Alternatively, space 600 as content nd in response to detecting a user operation that moves the content page relative to the content display window, changing a size of each of the indicators so that the indicators indicate the current size of the content page area that extends outside the corresponding comer of the content display window, wherein the changing the size of each of the indicators includes changing a shape of each of the indicators so that the shape of each of the indicators remains in common with the current shape of part of the content page that is outside the corresponding comer of the content display window during movement of the content page relative to the content display window (See Good Fig. 9, 10,12 and 16 where Good shows the window positions moving from position 1 to 2 to 3. In each case, the indicators change in size and shape to reflect the area outside the window space. Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing workspaces or zooming or panning the workspace view to another workspace, or as shown in fig. 10, window 3 is partially off-screen and outside the workspace area, thus the user would need to move the workspace view to reposition the space 1120 to view all of the surrounding objects (Para 48, panned workspace) and in response then content 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Paolino and Zellweger in front of them to specifically modify the transient window of Good with the window of Paolino to show off-screen content indicators on the perimeter of a window and changing the indicators with window movement. The motivation to combine Paolino with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Paolino is an example of a teaching that expressly indicates awareness on the periphery of window so as to provide the user with indicators that adjust in real time indicating a directional value to the desired object off-screen (example 2, p 183) and also to visualize the count and distance of objects off-screen thereby assisting the user to understand which direction to navigate with hints on the edge of the screen (page 176,185) while the window is moved (page 183). Further motivation to combine Zellweger with Good and Paolino comes from Zellweger as teaching a peripheral awareness fisheye frame similarly suggested in Good and where said indicators on the side of the window awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

With respect to dependent claim 35, Good teaches the method wherein the displaying includes displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of the content page area defining the content page that extends outside the corresponding comer of the content display window; (See Para 42, displayed workspace 200 (content page) containing viewed space 220. Alternatively, space 600 as content page and 610 as the viewed space (content display window). Area 610 is a window, as described by window border 630. Clearly (para 43-45)  Good teaches the far or outer limit regions may not be displayed or displayed in another color with the focus on the clipped region 220 (See also Para 14-15, 63) or in another layer outside the populated space 240. And in response to detecting a user operation that moves the content page relative to the content display window, changing a size of each of the indicators so that the indicators indicate the current size of the content page area that extends outside the corresponding comer of the content display window, wherein the changing the size of each of the indicators includes changing a shape of each of the indicators so that the shape of each of the indicators remains in common with the current shape of part of the content page that is outside the corresponding comer of the content display window during movement of the content page relative to the content display window, wherein the indicator indicates the size of an area region of the content page outside the comer of the content display window that is delimited by a perimeter of the content display window and a perimeter edge of the content page, wherein the indicator is displayed within a perimeter defining .   Paolino teaches the use of the border area to display to show where objects can be found (Para 176). As stated in Paolino, a user can move a screen using a zoom and pan method (page 177) using a pointing device (e.g. mouse or key or buttons on the screen, etc.)(Page 177). Paolino also states the state of the art at the time shows a peripheral awareness of objects in the art (e.g. Zellweger) that indicates when a window is moved at the border of a focus region the direction of an object off-screen. Paolino teaches the use of both a panning and zooming window to allow user to explore larger displays than that of a smaller screen (Paolino Page 178, bottom; 179 top). The user can choose to divide maps (Page 179) with visible demarcations including vertical and horizontal lines. Paolino refers to corners as Cornices. Each separated part has a cornice (Page 180). Moreover, the color of each cornice can be set as a function of numeric value of feature on the map (e.g. number of four star hotels). The higher the number of hotels the darker the color. Paolino teaches in each region, there can be multiple layers and the interface can be broken into multiple regions (Page 180-182). 

    PNG
    media_image1.png
    529
    1210
    media_image1.png
    Greyscale

As shown in Paolino, Fig. 5 (Page 182-183) the screen is divided into regions and the framed area represents the actual display screen over a map being larger than the smaller screen. The right middle region having the darkest color yellow reflects the most banks off-screen in that region of the map. In the north cornice, of the corner indicator, a slightly less shade of yellow indicates slightly fewer banks in that direction. As stated in Paolino, in moving the screen around the map, the colors are recalculated in real time (Page 183) or shown below:

    PNG
    media_image8.png
    492
    1113
    media_image8.png
    Greyscale


Further as shown, when the user moves in on map (fig. 7) page 184, the interface can actually indicate two levels of objects in color of purple and brown. The interface here indicates hotels and 

    PNG
    media_image9.png
    803
    982
    media_image9.png
    Greyscale

Paolino expressly discloses that the coloring indicators provide the user with spatial awareness to understand the location of objects off-screen (page 185, conclusions and future work). By using the aggregation function the query can show both count of objects and distance to the objects and where a larger number of cornices and divisions can be used to display different sets of data to the user. Thus, the combination of Goods focus space with Paolino focus region would allow for color and size of objects to be displayed dynamically when the user moves the window via a variety of input devices via the pan and zoom features. 

Alternatively, Zellweger is a similar fish eye technique user interface, as suggested in Good that discloses directional indicators where said indicators of objects can be displayed with information comprising: “awareness (existence);  identification awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and interaction—abstract information (history, degree of interest, …).” (col. 1, page 2, city lights).  The purpose of the city lights is to make the user aware of objects off-screen (col. 1, page 1). By providing a compact representation on the border of a window, including the corners a directional indicator can be provided that also indicates size of content. 

    PNG
    media_image10.png
    655
    851
    media_image10.png
    Greyscale

 Zellweger teaches the user interface provides a directional awareness and targeted navigation to said objects (col. 2 page 1). Zellweger teaches providing orthographic and radial projections to show unseen objects on the borders and indicates distance using color (page 2 col. 1). Zellweger teaches conveying size of the unseen objects with lines equal to the width and height of the object and can use different layers of transparency for overlapped objects. Zellweger also teaches the border when hovered over can provide additional information about the indicated object (page 2, col. 2). Zellweger teaches animation can be used to convey additional information about unseen objects and can show direction of unseen objects by using lights on the borders (indicator) (col. 1, page 2). Zellweger also teaches using corner objects to project unseen objects at the corner (col.1, page 2). Zellweger teaches during pan navigation both size and distance of an unseen object can be conveyed to the user (col.1, page 2). The combination of Zellweger with Good and Paolino is suggested in Zellweger where Zellweger suggests displaying various forms of information about unseen objects such as awareness, identification, navigation and interaction thereby providing awareness of said objects.  
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Paolino and Zellweger in front of them to specifically modify the transient awareness—existence; identification—physical properties (size, color, shape, …),
informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

8. 	Claims 1, 4, 16, 18, 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over  Good et. al. U.S. Publication No. 20030156124 published Aug. 21, 2003 in view of Ivashin et. al. U.S. Publication No. 20070097150 published May 3, 2007 and further in view of Zellweger et al. “City Lights: Contextual Views in Minimal Space”, Jan. 3, 2003.

	In regard to Independent claims 1, 22 and 25, Good teaches 
displaying a content page in a content display window, wherein at least one of length and width of the content page exceeds the size of the content display window (See displayed workspace 200 (content page) containing viewed space 220. Alternatively, space 600 as content page and 610 as the viewed space (content display window). Area 610 is a window, as described by window border 630. Clearly (para 43-45)  Good teaches the far or outer limit regions may not be displayed or displayed in another color with the focus on the clipped region 220 (See also Para 14-15, 63) or in another layer outside the populated space 240. Good teaches (fig. 3) the workspace may be panned causing the content area to change (Para 48). 
displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of part of the content page that is outside the corresponding comer of the content display window As shown above and disclosed in Good, indicators are used in various ways (Para 15, 41). Good teaches indicators can be one of color that reflect size of the object and distance. Different colors indicate different size objects and distances (Para 43). Good teaches the indicators can reflect characteristics of the content not in the window with one of size, shape, distance and scale. Indicators can also reflect clusters of size (Para 56). Good teaches the indicators can grow in size based on user preference or time spent on an object (Para 630). In figure 6 above, the indicators can be at the corner but show different colors based on distance from the window border (Para 71). Fig 7, includes size indicators directly on the border in addition to the color (Para 72). In figure 8, the indicators of far objects indicate size but are displayed on the outer portion of the border while close objects are displayed on the inner portion of the border. However, fig. 8 now provides a number in the corner to indicate the number of objects off of the corners (Para 73). 
in response to detecting a user operation that moves the content page relative to the content display window, changing each of the indicators or changing a size of the indicator so as to reflect the current size of part of the content page that is outside the corresponding comer of the content display window, wherein the displaying indicators located at four comers of the content display window includes displaying the indicators within a perimeter defining the content display window. Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing workspaces or zooming or panning the workspace view to another workspace, or as shown in fig. 10, window 3 is partially off-screen and outside the workspace area, thus the user would need to move the workspace view to reposition the space 1120 to view all of the surrounding objects (Para 48, panned workspace) and in response then content 

While Good shows a transitional window (content display window) in successively viewed areas when the window is moved from area 1100 to 1110 to 1120, causes changes to the objects, which would also reflect a change in the underlying content page movement (e.g. map repositioning via panning and zooming (Para 48), Good does not indicate alternative forms of user input to move said window. Good also suggests that visual properties of the indicators can change when the allocated increased in size, shape and texture of the objects outside the window change (Para 60). Good suggests that off screen event can cause the indicators to be transient and causing the indicators to swell or to increase in size. Good makes clear that the use of conventional techniques of peripheral awareness using the overview and detail and fisheye are used to show views of parts of a space while other parts of a space are distorted or reduced in detail. Moreover, through the use of scrollbars, both horizontal and vertical a user can perceive the size of the current view relative to the overall space. Finally Good states the need to provide peripheral awareness so as to provide indicators to a user as they navigate a hierarchy.
However, the reliance on Ivashin is to show how the skilled artisan prior to the effective date of the invention would understand the suggested panning feature of Good to also include indicators on the border of the workspace region for the purposes of adjusting the size of the workspace so as to display more of the content clipped and off-screen. Ivashin teaches a user interface that can also be panned or zoomed, as similarly taught in Good (See Good Para 48 and Ivashin Para 27). Very similar to the teachings of Good, Ivashin strives to provide feedback with minimal interference in the user interface by placing indicators on the side of the viewport area, Ivashin fig. 5a 130 and 132b. Ivashin teaches the user can drag the viewport around the interface causing the content page or workspace to move (Para 27, 33, 40). As shown in figure 3, a viewport has a mapped region where indicators can be located to and as shown in figure 4 (para 



 Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Ivashin and Zellweger in front of them to specifically modify the panning and zooming workspace of Good with the panning viewport of Ivashin to show that as the user moves a content page or workspace that both a window border can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine Ivashin with Good comes first from Good that suggests techniques for indicating objects about awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   
With respect to dependent claim 4, Good teaches the method wherein the size of each of the indicators indicates the size of part of the corresponding section that is outside the corresponding comer of the content display window, wherein the shape of each of the indicators is the same as the shape of part of the corresponding section that is outside the content display window (See Good fig 9, 12 and 16, the size of the objects on the border and corner correspond to the size and 
With respect to dependent claim 16, Good teaches the method wherein the displaying indicators located at four comers of the content display window includes displaying the indicators within a perimeter defining the content display window, wherein a shape of each of the indicators is the same as a shape of the corresponding section of the content page that is outside the corresponding comer of the content display window. (See Good fig 9, 12 and 16, the perimeter of the window includes indicators reflective of size of the objects on the border and corner correspond to the size and are the same shape as the content off-screen. In the alternative, Zellweger expressly suggests the off-screen objects can possess a property of both location and size and reflected in a corner). 
With respect to dependent claim 18, Good teaches the method changing, each of the indicators, and wherein a size of each of the indicators indicates a size of the corresponding section of the content page that is outside the corresponding comer of the content display window, wherein a shape of each of the indicators is the same as a shape of the corresponding section of the content page that is outside the corresponding comer of the content display window (See fig. 9, 12 and 16). Good shows Para 48, that the user can move the workspace by panning (user operation) which would cause (fig 10 window 3) to reveal more of the off workspace or content page content  and adjust as the content page is panned the indicators on the perimeter of area 3, in a consistent manner as when the user moved the area 1100 to 1110 and to 1120 where indicators moved to reflect content in the space. Therefore, Good shows wherein in response to detecting a user operation that moves the content page relative to the content display window then indicating size changes. 
Ivashin teaches a user interface that can also be panned or zoomed, as similarly taught in Good (See Good Para 48 and Ivashin Para 27). Very similar to the teachings of Good, Ivashin strives to provide feedback with minimal interference in the user interface by placing indicators on the side of the viewport area, Ivashin fig. 5a 130 and 132b. Ivashin teaches the user can drag the viewport 
In addition the reliance on Zellweger is to show how the skilled artisan prior to the effective date of the invention would understand the user can provide an input (click on border indicator) to cause the content page to change so as to bring a change to the viewed region and bring objects into the space, thereby causing changes to the indicators of both size and shape due to the new spatial coordinates. Moreover, in response to the click the content page will move in the direction of the indicator or city light. This will cause the current indicators of the focus window to now change in size and shape, when for example (See fig. 1, page 1, col. 2) the window linked to the selected indicator is now moved into the display. There is an inset window with a lower indicator on the bottom border which can cause the partially obscured lower windows to move into the visible space while also moved. In addition, the obscured drivers window bottom left can also be brought into the workspace in a similar manner. Thus, depending on context the inner window (non-auto vehicles) can be a workspace with the inset trains window being the content display window and movement by selection of the cycles and trucks windows by panning and selection will cause the train window indicators to change. Likewise the non-auto window indicators will change if the drivers window bottom left is selected or the content off-screen entirely to the right and left is brought onscreen. Zellweger expressly states this can assist with panning and zooming (col. 2, page 1) and for map based interface, which is shown in Good.  Thus, the alternative combination of Zellweger and Good would allow the skilled artisan prior to the effective date of the invention through user direction to pan and move a content page in a different manner than that of Good and Ivashin but resulting in nonetheless a movement of a content page.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Ivashin and Zellweger in front of them to specifically modify the panning and zooming workspace of Good with the panning viewport of Ivashin to show that as the user moves a content page or workspace that both a window border can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

With respect to dependent claim 23, Good teaches the method wherein the part of the content page that is outside the corresponding comer of the content display window is undisplayed (Para 8, 43, content indicators may not be indicated and populated space  or peripheral space is generally not visible). 
dependent claim 24, Good teaches the method wherein the content display window is displayed on a mobile device display, and wherein the part of the content page that is outside the corresponding comer of the content display window is not displayed on the mobile device display, wherein the displaying indicators located at four comers of the content display window includes displaying the indicators within a perimeter defining the content display window. (Para 8, 43, content indicators may not be indicated and populated space  or peripheral space is generally not visible and as shown in Fig. 9, 12 and 16, the content indicators that are located off-screen are displayed along the perimeter of the viewed space or space 220, 610, 1100, 1110, 1120). In the alternative  Zellweger also teach fish eye design that comprise focus regions that do not display the content outside the mobile device screen boundaries or window boundaries.

With respect to dependent claim 26, Good teaches the method wherein the displaying includes displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of the content page area defining the content page that extends outside the corresponding comer of the content display window; and in response to detecting a user operation that moves the content page relative to the content display window, changing a size of each of the indicators so that the indicators indicate the current size of the content page area that extends outside the corresponding comer of the content display window. (See Good fig 9, 12 and 16, the perimeter of the window includes indicators reflective of size of the objects on the border and corner correspond to the size and are the same shape as the content off-screen. Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing workspaces or zooming or panning the workspace view to another workspace, or as shown in fig. 10, window 3 is partially 
In addition the reliance on Zellweger is to show how the skilled artisan prior to the effective date of the invention would understand the user can provide an input (click on border indicator) to cause the content page to change so as to bring a change to the viewed region and bring objects into the space, thereby causing changes to the indicators of both size and shape due to the new spatial coordinates. Moreover, in response to the click the content page will move in the direction of the indicator or city light. This will cause the current indicators of the focus window to now change in size and shape, when for example (See fig. 1, page 1, col. 2) the window linked to the selected indicator is now moved into the display. There is an inset window with a lower indicator on the bottom border which can cause the partially obscured lower windows to move into the visible space while also moved. In addition, the obscured drivers window bottom left can also be brought into the workspace in a similar manner. Thus, depending on context the inner window (non-auto vehicles) can be a workspace with the inset trains window being the content display window and movement by selection of the cycles and trucks windows by panning and selection will cause the train window indicators to change. Likewise the non-auto window indicators will change if the drivers window bottom left is selected or the content off-screen entirely to the right and left is brought onscreen. Zellweger expressly states this can assist with panning and zooming 


 Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Ivashin and Zellweger in front of them to specifically modify the panning and zooming workspace of Good with the panning viewport of Ivashin to show that as the user moves a content page or workspace that both a window border can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine Ivashin with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Ivashin is an example of Good as showing relationships of objects to one another. Ivashin expressly indicates awareness on the periphery of window so as to provide the user with indicators of content and space off-screen (Para 8-10 and 35-40). Ivashin suggest the combination with Good as stating “the embodiments herein may be applied to ‘any’ suitable device where source content is to be displayed on a display screen or viewport which is too small to display the entire source content reasonably (para 57), which Good teaches (para 109).   Further motivation to combine Zellweger with Good, Ivashin and Zellweger comes from Zellweger as teaching a peripheral awareness fisheye frame similarly suggested in Good and where said indicators on the side of the window provide contextual information to visualize large workspaces that include unseen objects comprising properties of identification awareness—identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

With respect to dependent claims 27-28, as indicated in the above discussion Good in view of Paolino in view of Zellweger teaches each element of claim 25.  
Good expressly teaches a method wherein the shape of each of the indicators is the same as the shape of part of the corresponding section that is outside the content display, and wherein, in response to detecting a user operation that moves the content page relative to the content display window, the shape of each of the indicators changes to reflect the current shape of part of the corresponding section that is outside the content display window (See figure 10). As shown in Good, the user can move the window to different location in the space, where as shown in window location 2, the indicators on the borders have corresponding shape of the content outside of that region. As also shown in window location 3, similar indicators are shown albeit different content is indicated given change in the window position. Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing workspaces or zooming or panning the workspace view to another workspace, or as shown in fig. 10, window 3 is partially off-screen and outside the workspace area, thus the user would need to move the workspace view to reposition the space 1120 to view all of the surrounding objects (Para 48, panned workspace) and in response then content surrounding window 1120 would appear on the display. By moving area that is partially off-screen 
Ivashin teaches a user interface that can also be panned or zoomed, as similarly taught in Good (See Good Para 48 and Ivashin Para 27). Very similar to the teachings of Good, Ivashin strives to provide feedback with minimal interference in the user interface by placing indicators on the side of the viewport area, Ivashin fig. 5a 130 and 132b. Ivashin teaches the user can drag the viewport around the interface causing the content page or workspace to move (Para 27, 33, 40). As shown in figure 3, a viewport has a mapped region where indicators can be located to and as shown in figure 4 (para 36-37) one of ordinary skill in the art would understand that various indicators of shapes, colors and configurations can be used to indicate to the user that they can pan in the indicated direction (fig. 8). Ivashin teaches the indicators indicate more content is available (Para 38). Ivashin teaches through coloring and indicators the user can get a rough indication as to the amount of content and space available to pan or zoom. Ivashin teaches (fig. 5a-c, Para 41-51) where window 128 is partially off-screen, much like the window in Good (Good fig. 10, 1120; Ivashin Fig. 5a). Ivashin teaches the user interface indicates through indicators that the margin indicators (e.g. dot, circle, square shaped, or any suitable shape; Para 42) and the indicators can be used to adjust the size of the panning region, causing the addition content to be revealed (Fig. 5b, Para 43). Thus, Ivashin suggests user direction to change the content page, as recited in the claims. Ivashin teaches also the user can adjust direction of the pan by placing the cursor in the margin or border to cause the region to pan or move (Para 44). As shown in 5C, Ivashin teaches the panning can occur in a diagonal direction (Para 48). Ivashin teaches (fig. 7a-7b) the rate in which the panning can occur depends on the depth of the mouse pointer is moved into the 
In addition the reliance on Zellweger is to show how the skilled artisan prior to the effective date of the invention would understand the user can provide an input (click on border indicator) to cause the content page to change so as to bring a change to the viewed region and bring objects into the space, thereby causing changes to the indicators of both size and shape due to the new spatial coordinates. Moreover, in response to the click the content page will move in the direction of the indicator or city light. This will cause the current indicators of the focus window to now change in size and shape, when for example (See fig. 1, page 1, col. 2) the window linked to the selected indicator is now moved into the display. There is an inset window with a lower indicator on the bottom border which can cause the partially obscured lower windows to move into the visible space while also moved. In addition, the obscured drivers window bottom left can also be brought into the workspace in a similar manner. Thus, depending on context the inner window (non-auto vehicles) can be a workspace with the inset trains window being the content display window and movement by selection of the cycles and trucks windows by panning and selection 


 Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Ivashin and Zellweger in front of them to specifically modify the panning and zooming workspace of Good with the panning viewport of Ivashin to show that as the user moves a content page or workspace that both a window border can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine Ivashin with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Ivashin is an example of Good as showing relationships of objects to one another. Ivashin expressly indicates awareness on the periphery of window so as to provide the user with indicators of content and space off-screen (Para 8-10 and 35-40). Ivashin suggest the combination with Good as stating “the embodiments herein may be applied to ‘any’ suitable device where source content is to be displayed on a display screen or viewport which is too small to display the entire source content reasonably (para 57), which Good teaches (para 109).   Further motivation to combine Zellweger with Good, Ivashin and Zellweger comes from awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   
With respect to dependent claim 29, Good teaches the method wherein the shape of each of the indicators is the same as the shape of part of the corresponding section that is outside the content display, and wherein, in response to the detecting the user operation that moves the content page relative to the content display window, changing the shape of the indicator so that the indicator indicates the current shape of part of the corresponding section that is outside the content display window. (See Good fig 9, 12 and 16, the perimeter of the window includes indicators reflective of size of the objects on the border and corner correspond to the size and are the same shape as the content off-screen. (See Para 42, displayed workspace 200 (content page) containing viewed space 220. Alternatively, space 600 as content page and 610 as the viewed space (content display window). Area 610 is a window, as described by window border 630. Clearly (para 43-45)  Good teaches the far or outer limit regions may not be displayed or displayed in another color with the focus on the clipped region 220 (See also Para 14-15, 63) or in another layer outside the populated space 240.  Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing 
Ivashin teaches a user interface that can also be panned or zoomed, as similarly taught in Good (See Good Para 48 and Ivashin Para 27). Very similar to the teachings of Good, Ivashin strives to provide feedback with minimal interference in the user interface by placing indicators on the side of the viewport area, Ivashin fig. 5a 130 and 132b. Ivashin teaches the user can drag the viewport around the interface causing the content page or workspace to move (Para 27, 33, 40). As shown in figure 3, a viewport has a mapped region where indicators can be located to and as shown in figure 4 (para 36-37) one of ordinary skill in the art would understand that various indicators of shapes, colors and configurations can be used to indicate to the user that they can pan in the indicated direction (fig. 8). Ivashin teaches the indicators indicate more content is available (Para 38). Ivashin teaches through coloring and indicators the user can get a rough indication as to the amount of content and space available to pan or zoom. Ivashin teaches (fig. 5a-c, Para 41-51) where window 128 is partially off-screen, much like the window in Good (Good fig. 10, 1120; Ivashin Fig. 5a). Ivashin teaches the user interface indicates through indicators that the margin indicators (e.g. dot, circle, square shaped, or any suitable shape; Para 42) and the indicators can be used to adjust the size of the panning region, causing the addition content to be revealed (Fig. 5b, Para 43). Thus, Ivashin suggests user direction to change the content page, as recited in the claims. Ivashin teaches also the user can adjust direction of the pan by placing the cursor in the margin or border to cause the region to pan or move (Para 44). As shown in 5C, Ivashin teaches the panning can occur in a diagonal direction (Para 48). Ivashin teaches (fig. 7a-7b) the rate in which the panning can occur depends on the depth of the mouse pointer is moved into the 
In addition the reliance on Zellweger is to show how the skilled artisan prior to the effective date of the invention would understand the user can provide an input (click on border indicator) to cause the content page to change so as to bring a change to the viewed region and bring objects into the space, thereby causing changes to the indicators of both size and shape due to the new spatial coordinates. Moreover, in response to the click the content page will move in the direction of the indicator or city light. This will cause the current indicators of the focus window to now change in size and shape, when for example (See fig. 1, page 1, col. 2) the window linked to the selected indicator is now moved into the display. There is an inset window with a lower indicator on the bottom border which can cause the partially obscured lower windows to move into the visible space while also moved. In addition, the obscured drivers window bottom left can also be brought into the workspace in a similar manner. Thus, depending on context the inner window (non-auto vehicles) can be a workspace with the inset trains window being the content display window and movement by selection of the cycles and trucks windows by panning and selection 


 Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Ivashin and Zellweger in front of them to specifically modify the panning and zooming workspace of Good with the panning viewport of Ivashin to show that as the user moves a content page or workspace that both a window border can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine Ivashin with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Ivashin is an example of Good as showing relationships of objects to one another. Ivashin expressly indicates awareness on the periphery of window so as to provide the user with indicators of content and space off-screen (Para 8-10 and 35-40). Ivashin suggest the combination with Good as stating “the embodiments herein may be applied to ‘any’ suitable device where source content is to be displayed on a display screen or viewport which is too small to display the entire source content reasonably (para 57), which Good teaches (para 109).   Further motivation to combine Zellweger with Good, Ivashin and Zellweger comes from awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   
With respect to dependent claim 30, Good teaches the method wherein the indicator indicates the size of an area region of the content page outside the comer of the content display window that is delimited by a perimeter of the content display window and a perimeter edge of the content page. (See fig. 9, and 16, where the boundaries of the visual area corner and the workspace corner appear to have boundaries and as the upper left corner indicator reflects two objects between the corner of content display window and corner of workspace. As does the upper right, lower right and lower left.)
With respect to dependent claim 31, Good teaches the method wherein the content page area that extends outside the comer of the content display window is undisplayed on an electronic device display that is currently displaying the content display window (See Good Para 8 and 43, the objects can not be displayed and generally the area outside the visual space is not displayed.)
With respect to dependent claim 32, Good teaches the method wherein the content page area that extends outside the comer of the content display window is delimited by a perimeter edge of the content page. (See figure 1 and 2, the workspace 100 has a boundary).
With respect to dependent claim 33, Good teaches the method wherein the indicator is displayed within a perimeter defining the content display window (See fig.2, 9, 12 and 16 where good shows the indicators on the visual display region border or perimeter (e.g. content display window). 
dependent claim 34, Good teaches the method wherein the displaying includes displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of the content page area defining the content page that extends outside the corresponding comer of the content display window; (See Para 42, displayed workspace 200 (content page) containing viewed space 220. Alternatively, space 600 as content page and 610 as the viewed space (content display window). Area 610 is a window, as described by window border 630. Clearly (para 43-45)  Good teaches the far or outer limit regions may not be displayed or displayed in another color with the focus on the clipped region 220 (See also Para 14-15, 63) or in another layer outside the populated space 240. And in response to detecting a user operation that moves the content page relative to the content display window, changing a size of each of the indicators so that the indicators indicate the current size of the content page area that extends outside the corresponding comer of the content display window, wherein the changing the size of each of the indicators includes changing a shape of each of the indicators so that the shape of each of the indicators remains in common with the current shape of part of the content page that is outside the corresponding comer of the content display window during movement of the content page relative to the content display window (See Good Fig. 9, 10,12 and 16 where Good shows the window positions moving from position 1 to 2 to 3. In each case, the indicators change in size and shape to reflect the area outside the window space. Good shows the user can move both the content page (Para 48 pan and zoom) and when the user moves the window 1120 to different spatial locations in the workspace. In response to either movement, the window border displays change where as the window is moved the indicators reflect the content and size of the content outside of the window, including the corners noting objects in window 2 upper right corner and window 3, upper left corner have color and sized objects connected to it. This would also pertain to the user changing 
Ivashin teaches a user interface that can also be panned or zoomed, as similarly taught in Good (See Good Para 48 and Ivashin Para 27). Very similar to the teachings of Good, Ivashin strives to provide feedback with minimal interference in the user interface by placing indicators on the side of the viewport area, Ivashin fig. 5a 130 and 132b. Ivashin teaches the user can drag the viewport around the interface causing the content page or workspace to move (Para 27, 33, 40). As shown in figure 3, a viewport has a mapped region where indicators can be located to and as shown in figure 4 (para 36-37) one of ordinary skill in the art would understand that various indicators of shapes, colors and configurations can be used to indicate to the user that they can pan in the indicated direction (fig. 8). Ivashin teaches the indicators indicate more content is available (Para 38). Ivashin teaches through coloring and indicators the user can get a rough indication as to the amount of content and space available to pan or zoom. Ivashin teaches (fig. 5a-c, Para 41-51) where window 128 is partially off-screen, much like the window in Good (Good fig. 10, 1120; Ivashin Fig. 5a). Ivashin teaches the user interface indicates through indicators that the margin indicators (e.g. dot, circle, square shaped, or any suitable shape; Para 42) and the indicators can be used to adjust the size of the panning region, causing the addition content to be revealed (Fig. 5b, Para 43). Thus, Ivashin suggests user direction to change the content page, as recited in the claims. Ivashin teaches also the user can adjust direction of the pan by placing the cursor in the margin or border to cause the region to pan or move (Para 44). As shown in 5C, Ivashin teaches 
In addition the reliance on Zellweger is to show how the skilled artisan prior to the effective date of the invention would understand the user can provide an input (click on border indicator) to cause the content page to change so as to bring a change to the viewed region and bring objects into the space, thereby causing changes to the indicators of both size and shape due to the new spatial coordinates. Moreover, in response to the click the content page will move in the direction of the indicator or city light. This will cause the current indicators of the focus window to now change in size and shape, when for example (See fig. 1, page 1, col. 2) the window linked to the selected indicator is now moved into the display. There is an inset window with a lower indicator on the bottom border which can cause the partially obscured lower windows to move into the visible space while also moved. In addition, the obscured drivers window bottom left can also be brought into the workspace in a similar manner. Thus, depending on context the inner window 


 Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Ivashin and Zellweger in front of them to specifically modify the panning and zooming workspace of Good with the panning viewport of Ivashin to show that as the user moves a content page or workspace that both a window border can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine Ivashin with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Ivashin is an example of Good as showing relationships of objects to one another. Ivashin expressly indicates awareness on the periphery of window so as to provide the user with indicators of content and space off-screen (Para 8-10 and 35-40). Ivashin suggest the combination with Good as stating “the embodiments herein may be applied to ‘any’ suitable device where source content is to be displayed on a display screen or viewport which is awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

With respect to dependent claim 35, Good teaches the method wherein the displaying includes displaying indicators located at four comers of the content display window, wherein each of the indicators indicates the size of the content page area defining the content page that extends outside the corresponding comer of the content display window; (See Para 42, displayed workspace 200 (content page) containing viewed space 220. Alternatively, space 600 as content page and 610 as the viewed space (content display window). Area 610 is a window, as described by window border 630. Clearly (para 43-45)  Good teaches the far or outer limit regions may not be displayed or displayed in another color with the focus on the clipped region 220 (See also Para 14-15, 63) or in another layer outside the populated space 240. And in response to detecting a user operation that moves the content page relative to the content display window, changing a size of each of the indicators so that the indicators indicate the current size of the content page area that extends outside the corresponding comer of the content display window, wherein the changing the size of each of the indicators includes changing a shape of each of the indicators so that the shape of each of the indicators remains in common with the current shape of part of the content page that is outside the corresponding comer of the content display window during movement of the content page relative to the content display window, .   
Ivashin teaches a user interface that can also be panned or zoomed, as similarly taught in Good (See Good Para 48 and Ivashin Para 27). Very similar to the teachings of Good, Ivashin strives to provide feedback with minimal interference in the user interface by placing indicators on the side of the viewport area, Ivashin fig. 5a 130 and 132b. Ivashin teaches the user can drag the viewport around the interface causing the content page or workspace to move (Para 27, 33, 40). As shown in figure 3, a viewport has a mapped region where indicators can be located to and as shown in figure 4 (para 36-37) one of ordinary skill in the art would understand that various indicators of shapes, colors and configurations can be used to indicate to the user that they can pan in the indicated direction (fig. 8). Ivashin teaches the indicators indicate more content is available (Para 38). Ivashin teaches through coloring and indicators the user can get a rough indication as to the amount of content and space available to pan or zoom. Ivashin teaches (fig. 5a-c, Para 41-51) where window 128 is partially off-screen, much like the window in Good (Good fig. 10, 1120; Ivashin Fig. 5a). Ivashin teaches the user interface indicates through indicators that the margin indicators (e.g. dot, circle, square shaped, or any suitable shape; Para 42) and the indicators can be used to adjust the size of the panning region, causing the addition content to be revealed (Fig. 
In addition the reliance on Zellweger is to show how the skilled artisan prior to the effective date of the invention would understand the user can provide an input (click on border indicator) to cause the content page to change so as to bring a change to the viewed region and bring objects into the space, thereby causing changes to the indicators of both size and shape due to the new spatial coordinates. Moreover, in response to the click the content page will move in the direction of the indicator or city light. This will cause the current indicators of the focus window to now change in size and shape, when for example (See fig. 1, page 1, col. 2) the window linked to the selected indicator is now moved into the display. There is an inset window with a lower indicator 

 Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having Good, Ivashin and Zellweger in front of them to specifically modify the panning and zooming workspace of Good with the panning viewport of Ivashin to show that as the user moves a content page or workspace that both a window border can reflect in real time information with properties such as size, color and shape displayed on a border. The motivation to combine Ivashin with Good comes first from Good that suggests techniques for indicating objects about the peripheral of a window can be used to increase awareness of objects in the space where said objects properties can include elements such as: “a direction of the object from the border, a distance to the object from the border, a size of the object, a type of the object, a recency of the object or a time since last the object was edited, relationship to one or more viewed objects, and/or a summary of information content of the object” (Para 41), where said relationships to one or more objects can be indicated (fig.10) from different locations in the workspace, as the focus window is moved to different locations. Ivashin is an example of Good as showing relationships of objects to one another. Ivashin expressly indicates awareness on the periphery of window so as to provide the user with indicators of content and space off-screen (Para 8-10 and 35-40). Ivashin awareness—existence; identification—physical properties (size, color, shape, …), informational properties (type, state, …); navigation— positional information (direction, distance, …); and	 interaction—abstract information (history, degree of interest, …) where said objects offering help to the user through directional and navigational assistance on small screens without disturbing the main content (page 3, col 1 and 2).   

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Pusher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion


    PNG
    media_image12.png
    550
    1861
    media_image12.png
    Greyscale
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179